DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 13-15 and 18-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doi, WO 2017/098638.
Doi, WO 2017/098638 (equivalent of Doi, US 2019/0016992), discloses a surfactant composition comprising at least 63% by mass of C16-18 internal olefin sulfonates, 0.2-1.8% by mass of an amphoteric surfactant, and water (see abstract of Doi, WO 2017/098638).  It is further taught by Doi that the internal olefin sulfonate having the sulfonate group at position 2 is 10.0-30.0% by mass (see paragraph 28 of Doi, US 2019/0016992), that the internal olefin sulfonate having the sulfonate group at position 1 (i.e. an alpha-olefin sulfonate) is 0.01-3.0% by mass (see paragraphs 22 and 29 of Doi, US 2019/0016992), and that the internal olefin sulfonate having the sulfonate group at position 3 or a more inner position of the olefin chain/alkane chain is 60.0% by mass or more (see paragraph 30 of Doi, US 2019/0016992), that the content of water is 36.0% by mass or less (see paragraph 60 of Doi, US 2019/0016992), that the surfactant composition further contains a nonionic surfactant (see paragraph 67 of Doi, US 2019/0016992), that the surfactant composition is a base material for a fabric detergent (see paragraphs 101-105 of Doi, US 2019/0016992), and that the Hair Shampoo Formulation Detergent contains 0.8% by weight of cocamide monoethanol amine (i.e. a nonionic surfactant) and 0.5% by mass of a cationized cellulose, such as Polymer JR-30M (see Formulation Example 1 in paragraphs 144-146 of Doi, US 2019/0016992), per 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-11, 13-15 and 18-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doi, WO 2017/098639.
Doi, WO 2017/098639 (equivalent of Doi, US 2018/0371360), discloses a surfactant composition comprising 60.0-71.0% by mass of C16-18 internal olefin sulfonates, 0.5-7.5% by mass of at least one anionic surfactant, and water (see abstract of Doi, WO 2017/098639).  It is further taught by Doi that the internal olefin sulfonate having the sulfonate group at position 2 is 10.0-30.0% by mass (see paragraph 31 of Doi, US 2018/0371360), that the internal olefin sulfonate having the sulfonate group at position 1 (i.e. an alpha-olefin sulfonate) is 0.01-3.0% by mass (see paragraphs 25 and 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyoshi et al, US 2015/0239993.
Miyoshi et al, US 2015/0239993, discloses a cellulose ether containing a cationic group, wherein the degree of substitution with a cationized oxyalkylene group per anhydroglucose unit is 0.01 to 10 (see abstract).  It is further taught by Miyoshi et al that the mean degree of polymerization is 200-10,000 (see paragraphs 55-57), that the cellulose ether containing a cationic group is present in a surfactant composition (see paragraph 138), that further contains internal olefin sulfonates, wherein the internal olefin sulfonates contain 16-18 carbon atoms, and wherein the content of internal olefin sulfonates in which the sulfonate group exists at the 2-position is less than 25% by mass (see paragraphs 147-165), nonionic surfactants, such as polyoxyethylene alkyl ethers (see paragraphs 166-168 and 221-226), and 10-99.5% by mass of water (see paragraph 175), wherein the surfactant content is 0.1-80% by mass of the surfactant composition (see paragraph 173), per the requirements of the instant invention.  Specifically, note Production Examples A-E, Production Examples 1-7, Examples A1-110, Examples B1-130, Examples C1-C98, Examples D1-D70, and Examples E1-E24.
Although Miyoshi et al is silent with respect to the specific (IO-2S)/(IO-1S) mass ratios of their internal olefin sulfonates, the examiner asserts that the internal olefin sulfonates disclosed in Miyoshi et al would inherently fall within the claimed amount of 0.3-5, since the mass percentage of sulfonate groups at position 2 taught by Miyoshi et al falls within this claimed range, absent a showing otherwise.  Therefore, instant claims 1-19 are anticipated by Miyoshi et al, US 2015/0239993.
.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terazaki et al, US 2014/0079658.
Terazaki et al, US 2014/0079658, discloses an aqueous hair cleansing agent comprising an internal olefin sulfonate, an organic solvent, an organic carboxylic acid, and water (see abstract).  It is further taught by Terazaki et al that the internal olefin sulfonates contain 16-18 carbon atoms (see paragraphs 18-19), that the internal olefin sulfonate having the sulfonate group at position 2 is 5-20% by mass (see paragraph 23), that the internal olefin sulfonate having the sulfonate group at position 1 (i.e. an alpha-olefin sulfonate) is 0.1-3.0% by mass (see paragraph 30), that the content of the internal olefin sulfonate in the hair cleansing agent is 1-20% by mass (see paragraph 26), that the content of water in the hair cleansing agent is 50-95% by mass (see paragraph 43), that the hair cleansing agent contains 0.01-20% by mass of a nonionic surfactant, such as a polyoxyalkylene alkyl ether (see paragraphs 48-52), and that the hair cleansing agent contains 0.01-3% by mass of cationized polymers, such as cationized starch (see paragraphs 58-63), per the requirements of the instant invention.  Specifically, note Production Examples A-B, Production Examples 1-2, and Examples 1-17.  Although Terazaki et al is silent with respect to the specific (IO-2S)/(IO-1S) mass ratios of their internal olefin sulfonates, the examiner asserts that the internal olefin 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,053,456.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,053,456 claims a similar detergent composition for washing textiles comprising an internal olefin sulfonate having 15-24 carbon atoms, a .

Claims 1-3 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,947,479.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,947,479 claims a similar composition for washing textiles comprising a protease (i.e. a soil release agent), water (i.e. a soil release agent), a nonionic surfactant, adjunct ingredients, and an internal olefin sulfonate having 15-24 carbon atoms and a mass ratio of (IO-1S)/(IO-2S) of 0.50-6.5 (see claims 1-19 of U.S. Patent No. 10,947,479), as required in the instant claims.  Therefore, instant claims 1-3 and 11-20 are an obvious formulation in view of claims 1-19 of U.S. Patent No. 10,947,479.

Claims 1-3, 11-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,124,743.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,124,743 claims a similar composition for washing .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 7, 2022